Exhibit 10.1 MASTER LICENSE AND SERVICE AGREEMENT This Master License and Service Agreement (the “MSA”) is entered into as of the date of last signature (the “Effective Date”) by and between (i)[***] (each such entity, to the extent it executes an Order (as defined below) in connection with this MSA, a “CoreSite Party” and collectively “CoreSite” in this MSA), and (ii)BOX, INC., a Delware corporation (“Customer”).Each CoreSite Party, CoreSite and Customer are referred to individually herein as a “Party” and collectively as the “Parties.” The Parties agree as follows: 1.GENERAL This MSA is intended to allow Customer the right to obtain Space and Services from CoreSite Party at CoreSite Data Centers in the United States.By entering into this MSA, the Parties acknowledge that this MSA can be incorporated by reference into Orders for such Space and Services, provided that, the individual parties to an Order acknowledge in such Order that this MSA is incorporated thereto.Undefined capitalized terms used in this MSA are defined in Section13 of this MSA.The Parties hereby acknowledge that only one CoreSite Party shall be responsible for providing the Space and Services at an individual CoreSite Data Center, which will be defined in the applicable Order, and any reference to “CoreSite Party” contained herein shall be to such applicable CoreSite Party with respect to such CoreSite Data Center. 2.LICENSE& TERM (A)For the Term, CoreSite Party shall license the Space to Customer for the purposes described in this MSA, and a CoreSite Party shall provide the Services to Customer, subject to and in accordance with the provisions of this MSA; accordingly, upon acceptance of an Order by a CoreSite Party, such CoreSite Party hereby grants to Customer a license, for the Term, to use the Space to install, maintain, repair and operate Equipment, and Customer shall license the Space from such CoreSite Party in accordance with the provisions of this MSA and agrees to pay all amounts under this MSA in connection with such license and the Services provided to it. (B)This MSA commences on the Effective Date and shall continue in effect until the expiration or termination of the Term of the last remaining Order executed pursuant to this MSA, including any extensions provided in such Order.The Term of an Order begins on the Commencement Date associated with such Order. (C)The Parties acknowledge and agree that all licenses subject to this MSA and applicable Order(s) shall be space license and service agreements and shall not constitute a lease, sublease or easement.Except to the extent set forth to the contrary in any Order or this MSA, no Party shall have any right to cancel or terminate a license, and the Parties shall remain fully responsible for all obligations and amounts payable under an Order, subject to this MSA, for the entire Term.In no event shall Customer record any Order, this MSA or any memorandum or notice thereof.Except with respect to Customer’s right to use the interior of any cabinet, cage , room, and suite constituting the Space defined in an Order, all rights of Customer (and all licenses hereunder) shall be on a non-exclusive basis. (D)CoreSite Party and Customer will work together to schedule installation of Space, taking into consideration any Customer requested start dates.The date that CoreSite Party commits, pursuant to the terms and conditions of the applicable Order, to deliver the Space will be the “Commencement Date,” and the Term and the start of billing for the particular Space begins on the Commencement Date.CoreSite Party shall use reasonable efforts, but shall have no liability for any failure, to deliver the Space to Customer by the Commencement Date.If CoreSite Party does not deliver the Space by the Commencement Date, such late delivery shall not affect the validity of a license nor the obligations of the Parties under any Order and this MSA, but the date that CoreSite Party delivers the Space shall become the Commencement Date (and, in such event, the length of the Term shall not be reduced thereby, and the scheduled expiration date of the Term shall be extended, if necessary, to provide for the full Term).Unless otherwise set forth in the applicable Order, the Space delivered by CoreSite Party on the Commencement Date shall be limited to the description of Space defined under this MSA, and any Customer requested additions to the Space (i.e. ladder racking or duct work) or Services (i.e. power drops or cross connections) shall be provided on the date set forth in the applicable Order. (E)On the date of the expiration or termination of the Term, Customer shall have no further rights with respect to the Space and shall, by such date, (i)remove all Equipment, and repair all damage resulting from such removal, and (ii)vacate and return and surrender the Space to CoreSite Party in the same condition as it was when delivered to Customer, with the same property as existed when delivered to Customer (e.g., ladder racking, cage walls, power drops, power panels and ductwork), ordinary wear and tear and casualty damage excepted.If Customer does not timely remove the Equipment, or if Customer is past due or otherwise delinquent in any payments when a license expires or is terminated, CoreSite Party may, without limiting any other rights or remedies, at Customer’s expense, remove and store the Equipment and/or sell or otherwise dispose of the same (and apply the proceeds therefrom to amounts owing to CoreSite Party) in accordance with Laws. i.If Customer continues to use or occupy the Space after the expiration or termination of the Term, such use shall be month-to-month and terminable by either CoreSite Party or Customer upon thirty (30) days’ written notice.Such use or occupation of the Space shall not constitute a renewal or extension of this MSA or any Order.In such case, Customer shall pay CoreSite Party monthly License Fees for the Space equal to the Post-Term License Fee Percentage of the full monthly License Fees in effect during the final month of the Term (without taking into account any credit, reduction or abatement), in addition to all other amounts, including, without limitation, any Service Fees owing to CoreSite Party for Customer’s receipt of any Services during such use or occupation. ii.If Customer continues to use or occupy the Space after the expiration or termination of the Term, and during such use or occupation continues to receive any Services with CoreSite Party’s consent, such use will be co-terminous with Customer’s continued use and occupation of the Space, unless terminated by CoreSite Party or Customer upon 30 days’ written notice.The receipt of such Services shall not constitute a renewal or extension of a license under any Order.In such cases, Customer shall pay CoreSite Party the Service Fees for such Services in effect during the final month of the Term (without taking into account any credit, reduction or abatement).
